Name: Council Implementing Regulation (EU) 2015/2043 of 16 November 2015 implementing Article 11(1) and (4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: nan

 17.11.2015 EN Official Journal of the European Union L 300/1 COUNCIL IMPLEMENTING REGULATION (EU) 2015/2043 of 16 November 2015 implementing Article 11(1) and (4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 11(1) and (4) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 1 August 2011, the Council adopted Regulation (EU) No 753/2011. (2) On 2 November 2015, the United Nations Security Council Committee established pursuant to paragraph 30 of UN Security Council Resolution 1988 (2011) amended the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) Annex I to Regulation (EU) No 753/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 753/2011 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2015. For the Council The President F. MOGHERINI (1) OJ L 199, 2.8.2011, p. 1. ANNEX The following entry shall be added to Part A of the list set out in Annex I to Regulation (EU) No 753/2011 (Individuals associated with the Taliban): Torek Agha (alias: (a) Sayed Mohammed Hashan, (b) Torak Agha, (c) Toriq Agha, (d) Toriq Agha Sayed). Title: Haji. Address: Pashtunabad, Quetta, Baluchistan Province, Pakistan. Date of birth: (a) 1960 (b) 1962 (c) Approximately 1965. Place of birth: (a) Kandahar Province, Afghanistan (b) Pishin, Baluchistan Province, Pakistan. National identification no.: Pakistani 5430312277059 (fraudulently obtained and since cancelled by the Government of Pakistan). Other information: Key commander for Taliban military council involved in fundraising from Gulf-based donors. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of UN designation: 2.11.2015.